02/21/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                              November 20, 2019 Session

              STATE OF TENNESSEE v. GLENN FRED GLATZ

                   Appeal from the Circuit Court for Sevier County
                         No. 23369 James L. Gass, Judge
                      ___________________________________

                           No. E2019-00431-CCA-R3-CD
                       ___________________________________

THOMAS T. WOODALL, J., concurring.

        I join in the majority opinion except that portion of the opinion which examines
the issue of evidence admitted in violation of Tennessee Rule of Evidence 404(b). This
issue is waived. The State correctly argues it is waived. Defendant acknowledges the
issue is waived, but seeks relief in plain error review.

       In this case there is no need to provide dicta concerning the issue since relief by
plain error review is not granted. Time and again, I have seen prosecutors and post-
conviction courts rely upon such dicta as proof from this court’s opinions that a petitioner
is not entitled to post-conviction relief because this court concluded that even though
waived, the issue had no merit.

      I have reached the conclusion that, absent an order from the Tennessee Supreme
Court to review a waived issue under plain error review, see State v. Stephano Lee
Weilacker, No. M2016-00546-CCA-R3-CD, slip op. at 1, 2018 WL 5099779 (Tenn.
Crim. App. Oct. 19, 2018), plain error review analysis should not be undertaken unless
defendant’s request for relief is to be granted.

                                   ____________________________________________
                                   THOMAS T. WOODALL, JUDGE